Citation Nr: 1455678	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected generalized anxiety reaction with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran Affairs (VA) Jackson, Mississippi Regional Office (RO) that increased the rating for the disability on appeal to 50 percent from April 14, 2008.

The Veteran initiated, and the AOJ has begun to develop, a separate claim for TDIU.  He has, in several statements, alleged that his unemployability is due to his service-connected psychiatric disability (as well as service-connected prostate cancer with erectile dysfunction).  As entitlement to TDIU has been raised by the record in the course of an appeal seeking an increased rating for the same psychiatric disability, it is part and parcel of the present appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issues have been amended accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of evidence is required.  First, certain post service VA treatment records appear to be outstanding.  Records in the Veteran's electronic file dated between October 2012 and July 2013 indicate the Veteran was then being followed separately for depression and anxiety.  However, the most recent records of VA psychiatric treatment in the record are dated in March 2011.  As outstanding records of VA treatment are likely relevant to the appeal, they must be secured.

In addition, the Board notes that VA treatment records since the most recent VA examination show a new diagnosis of major depressive disorder, which is not service-connected.  It is unclear whether the symptoms and impairment caused by his nonservice-connected depression can be distinguished from that caused by his service connected anxiety disorder with PTSD.  Clarification of this matter is needed before the claim can be properly adjudicated on its merits.

The Board also notes that the most recent psychiatric examination did not include an opinion regarding the impact of his anxiety disorder with PTSD on his employability.  Furthermore, correspondence from the Veteran's former employer indicates he lost that job in part due to physical as well as mental health problems.  The Veteran himself has alleged that his service-connected prostate cancer has also affected his ability to seek employment.  Although there is an opinion in the record addressing his prostate cancer's effect on his employability, it is from June 2009, and since then his condition has demonstrably worsened, as he was granted special monthly compensation based on housebound status (due to his prostate cancer and erectile dysfunction) in April 2011.  In light of the above, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA psychiatric treatment the Veteran has received since March 2011.

2. Then, arrange for the Veteran to be examined by a VA psychiatrist to determine the current severity of his anxiety disorder with PTSD.  The entire record should be reviewed, and any tests or studies deemed necessary should be conducted.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, all psychiatric disabilities found.

b. The examiner should indicate whether the symptoms and impairment caused any nonservice connected psychiatric disabilities can be distinguished from those attributable to his service connected psychiatric disability.  If so, please delineate the symptoms attributable to each, noting their severity, and indicate the occupational and social impairment attributable to each.  


c. If the impairment and symptoms found are not attributable to distinct psychiatric disabilities, please describe the overall disability picture caused by the Veteran's psychiatric disabilities, noting all symptoms found, their severity, and the associated occupational and social impairment. 

d. The examiner should also opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service connected psychiatric disability or prostate cancer with erectile dysfunction, acting alone or together, preclude him from following substantially gainful employment.  The examiner should specifically consider the Veteran's college education and experience as a teacher, grocery store assistant manager, and farm worker.  

All opinions must include a complete rationale.  If the examiner cannot form an opinion without resorting to mere speculation, the examiner should clearly specify so in the report with an explanation as to why.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

